Citation Nr: 1430601	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  08-30 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the right hip.

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the right ankle.

4.  Entitlement to an initial evaluation in excess of 30 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to January 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issues were previously remanded by the Board in July 2010 for additional development.  The issues have since returned to the Board.

In May 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The Board finds the claim of right lower extremity radiculopathy secondary to service connected disabilities has been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See May 2010 Board Hearing Transcript.  Therefore, the Board does not have jurisdiction, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets having to remand the Veteran's appeal another time.  However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law.

The Veteran asserts entitlement to initial increased ratings for service-connected bilateral hearing loss disability in excess of 30 percent and degenerative arthritis of the right hip, knee and ankle in excess of 10 percent.  The Board remanded the Veteran's claim in July 2010, and he was provided with a VA examination in July 2010 relating to his claim.  Subsequently, the RO issued a December 2011 Supplemental Statement of the Case (SSOC).  However, the record reflects that the Veteran underwent additional VA examinations in April and September 2012, and the Board can find no indication that his claims were subsequently readjudicated in a new SSOC.  The Board notes that reports of the April and September 2012 VA examinations are available on the Veteran's Virtual VA claims file, but the Board was unable to locate any SSOC in the Virtual VA claims file.

Based thereon, the Board finds that this matter must be remanded so that another SSOC may be issued to address the 2012 VA examination reports and readjudicate the Veteran's claim.  See 38 C.F.R. §§ 19.31, 19.37 (2013).

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claims.  If the Veteran's claims remain denied, he should be provided with a Supplemental Statement of the Case (SSOC).  Please ensure that such SSOC addresses the most recent VA examinations, including but not limited to the April and September 2012 VA examinations.  After the Veteran and his representative have been given the applicable time to submit additional argument, this matter should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



